982 So. 2d 1245 (2008)
HERNANDO COUNTY, Petitioner,
v.
CITY OF BROOKSVILLE, Respondent.
No. 5D07-4032.
District Court of Appeal of Florida, Fifth District.
May 30, 2008.
Jon Jouben, Geoffrey T. Kirk and Garth Coller, Brooksville, for Petitioner.
Derrill L. McAteer of The Hogan Law Firm, Brooksville, for Respondent.
PER CURIAM.
Petitioner is challenging two annexation ordinances on the basis that they create an impermissible "pocket" of unincorporated area within the municipal boundaries. Concluding that the lower court departed from the essential requirements of the law, we grant the petition and quash the lower court's order. See City of Center Hill v. *1246 McBryde, 952 So. 2d 599, 603 (Fla.5th DCA 2007).
PETITION GRANTED; ORDER QUASHED.
ORFINGER, TORPY and LAWSON, JJ., concur.